Citation Nr: 1623371	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for a hearing loss disability, rated 30 percent from July 17, 2008, to November 11, 2014, and 40 percent as of November 12, 2014.  

2.  Entitlement to an increased initial rating for adjustment disorder with depressed mood, rated 10 percent from March 26, 2013, to September 18, 2015, and 30 percent as of September 19, 2015. 

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.

This case was previously before the Board of Veterans' Appeals (Board) in October 2014 and August 2015 on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Each time, it was remanded for further development.  Following the requested development, the Board granted an initial rating of 30 percent for a hearing loss disability.  The Providence VA Regional Office (RO) assigned July 17, 2008, as the effective date for that rating.  The RO also raised that rating to 40 percent, effective November 12, 2014.  However, that rating was not a full grant of benefits on appeal.  Therefore, the issue of an increased rating remained on appeal.  

In addition to the foregoing, the RO confirmed and continued the denial of entitlement a total rating due to individual unemployability caused by service-connected disabilities (TDIU).

Following the requested development and subsequent rating decisions, the case was returned to the Board for further appellate action.  

A February 2015 rating decision granted service connection for adjustment disorder with depressed mood and assigned a 10 percent rating, effective March 26, 2013.  A September 2015 rating decision increased the rating for adjustment disorder from 10 percent to 30 percent, effective September 19, 2015.  Therefore, that claim remains on appeal and the Veteran has disputed the effective date for increase.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From July 17, 2008, to November 11, 2014, the Veteran, generally, demonstrated Level VII hearing acuity in each ear.  

2.  As of November 12, 2014, the Veteran has demonstrated no worse than Level VIII hearing acuity in his right ear and no worse than Level VI hearing acuity in his left ear.  

3.  From March 26, 2013, to September 18, 2015, the Veteran's adjustment disorder with depressed mood was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. 

4.  As of September 19, 2015, the Veteran's adjustment disorder with depressed mood has been productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  


CONCLUSIONS OF LAW

1.  From July 17, 2008, through November 11, 2014, the criteria were met for an initial 40 percent rating for a bilateral hearing loss disability.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).  

2.  The criteria have not been met for a rating in excess of 40 percent for a hearing loss disability.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).  

3.  From March 26, 2013, to September 18, 2015, the Veteran's adjustment disorder with depressed mood met the criteria for an initial rating of 30 percent.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2015).  

4.  The criteria have not been met for a rating in excess of 30 percent for adjustment disorder with depressed mood.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate the claim was satisfied by a letters in January 2013 and April 2013.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence which has not been associated with the claims folder.  Furthermore, the VA has obtained adequate examinations for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss Disability

The Veteran contends that the rating for hearing loss disability does not adequately compensate the severity of that disability.

Disability ratings are determined by comparing the manifestations of a particular service-connected disability with the criteria in the Diagnostic Codes set forth in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015). 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results at 1000, 2000, 3000, and 4000 Hertz with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86 (2015).  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When service connection is granted and an initial rating award, separate ratings may be assigned for separate periods from the time service connection became effective.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that on or about the date that service connection became effective and since that time, the Veteran has had several audiometric tests.  

In April 2008, during audiometric testing by C. S. F., D.O., the Veteran demonstrated the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
70 
No Report (NR)
80
LEFT
45
60
NR 
70

Speech audiometry found speech recognition ability of 55 percent in each ear.  

The average of the three applicable puretone thresholds was 65 decibels in the right ear and 58 decibels in the left ear.  When combined with the speech reception rating, those findings translate to Level VII hearing.  38 C.F.R. § 4.85, Table VI (2015).  

In January 2009, during audiometric testing by C. S. F., D.O., the Veteran demonstrated the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
45
70 
85
95
LEFT
50
60
75
75

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 45 percent in the left ear.  

The average of the four applicable puretone thresholds was 65 decibels in the right ear and 58 decibels in the left ear.  When combined with the speech reception rating, those findings translate to Level IX hearing in the right ear and Level VIII hearing in the left ear. 38 C.F.R. § 4.85, Table VI (2015).  

In February 2009, Dr. F. reported that the Veteran had a bilateral moderate to profound sensorinneural hearing loss and that his speech discrimination was extremely poor.  

A May 2009 VA examination found the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
65
LEFT
20
45
50
60

The VA examiner stated that speech recognition scores could not be obtained.  The examiner noted that the Veteran was able to converse and understand the VA examiner for case history and testing instructions.  The VA examiner asked that the Veteran be rated on the basis of pure tone results only.  

After rounding, the average of the four applicable puretone thresholds was 50 decibels in the right ear and 44 decibels in the left ear.  Those findings translate to Level III hearing in the right ear and Level II hearing in the left ear using the table to rate by pure tone thresholds only.  38 C.F.R. § 4.85, Table VIA (2015).  

In July 2009 and June 2010, Dr. F. stated that the Veteran had a severe sensorineural hearing loss, bilaterally.  

In March 2011, during audiometric testing by Dr. F., the Veteran demonstrated the following puretone thresholds:





HERTZ



1000
2000
3000
4000
RIGHT
50
95 
NR
90
LEFT
50
65
NR
75

Speech audiometry found speech recognition ability of 65 percent in the right ear and 55 percent in the left ear.  

The average of the three applicable puretone thresholds was 78 decibels in the right ear and 63 decibels in the left ear.  When combined with the speech reception rating, those findings translate to Level VII hearing in each ear.  38 C.F.R. § 4.85, Table VI (2015).  

A December 2011 VA examination found the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
50
90
85
90
LEFT
55
70
65
70

The VA examiner stated that the use of the speech discrimination scores was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, or other reasons, that made combined use of puretone average and speech discrimination scores inappropriate.  

After rounding, the average of the four applicable puretone thresholds was 79 decibels in the right ear and 65 decibels in the left ear.  Those findings translate to Level VII hearing in the right ear and Level V hearing in the left ear.  38 C.F.R. § 4.85, Tables VIA, VII (2015).  

A January 2013 VA examination found the following puretone thresholds:





HERTZ



1000
2000
3000
4000
RIGHT
50
95
80
90
LEFT
60
70
65
75

The VA examiner stated that the use of the speech discrimination scores was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, or other reasons, that made combined use of puretone average and speech discrimination scores inappropriate.  Single word discrimination testing was unsuccessful.  The Veteran was unable to understand directions or repeat single words in the right ear with visual cues and could just barely understand directions in the left ear without visual cues.  No single words could be repeated in the left ear.  

The average of the four applicable puretone thresholds was 79 decibels in the right ear and 68 decibels in the left ear.  Those findings translate to Level VII hearing in the right ear and Level V hearing in the left ear.  38 C.F.R. § 4.85, Tables VIA, VII (2015).  

In July 2014, during a consultation with the VA audiology service, the Veteran demonstrated the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
50
95
80
90
LEFT
55
80
70
80+

The VA examiner stated that the use of the speech discrimination scores was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, or other reasons, that made combined use of puretone average and speech discrimination scores inappropriate.  

The average of the four applicable puretone thresholds was 79 decibels in the right ear and 71 decibels in the left ear.  Those findings translate to Level VII hearing in the right ear and Level VI hearing in the left ear.  38 C.F.R. § 4.85, Tables VIA (2015).  

During a November 2014 VA audiologic examination, the Veteran demonstrated the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
65
95
90
100
LEFT
65
70
65
80

The VA examiner stated that the use of the speech discrimination scores was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, or other reasons, that made combined use of puretone average and speech discrimination scores inappropriate.  

The average of the four applicable puretone thresholds was 88 decibels in the right ear and 70 decibels in the left ear.  Those findings translate to Level VIII hearing in the right ear and Level VI hearing in the left ear.  38 C.F.R. § 4.85, Tables VI A and VII (2015).  

After the Board assigned the 30 percent rating for the Veteran's hearing loss disability in October 2014, the Veteran submitted additional audiograms, from his otolaryngologist, C. F. S., D.O.  The additional audiograms, dated in April 2008 and March 2011, show that the Veteran had Level VII hearing acuity in each ear.  Although they do not show a puretone threshold at 3000 hertz, they do show a greater degree of hearing impairment at the other applicable hertz levels.  When considered in conjunction with Veteran's January 2009 audiogram from Dr. S., and Dr. S.'s findings of a severe to profound hearing loss disability, the Board concludes that the Veteran meets the criteria for an initial 40 percent rating effective July 17, 2008.  At the very least, there is an approximate balance of evidence both for and against the claim that a 40 percent rating is warranted for the entire appellate period.  Under those circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the appeal is allowed to the extent that an initial 40 percent rating is assigned for hearing loss.

In arriving at this decision, the Board has considered the possibility of a still-higher scheduler ratings for the bilateral hearing loss disability.  However, the preponderance of the evidence, including the most recent VA examinations and audiologic consultation is against a finding that any rating in excess of 40 percent is warranted during the entire period under consideration.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that an initial 40 percent rating is warranted for hearing loss.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent at any time on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Adjustment Disorder

The Veteran also contends that the ratings for service-connected adjustment disorder do not adequately compensate the severity of that disability.

A 10 percent rating is warranted for adjustment disorder with depressed mood when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).  

A 30 percent rating is warranted for adjustment disorder with depressed mood when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).  

A 50 percent rating is warranted for adjustment disorder with depressed mood when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).  

A 70 percent rating is warranted for adjustment disorder with depressed mood when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9435 (2014).

A 100 percent rating is warranted for adjustment disorder with depressed mood when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 , Diagnostic Code 9435 (2014).

In September 2014, the Veteran received psychiatric treatment from D. M. F., M.D.  The Veteran had evidence of a mood disorder, depressive type.  Dr. F. opined that it was related to the isolation the Veteran experienced due to his hearing impairment, and his inability to communicate with others.  Dr. F. offered pharmacologic intervention which the Veteran declined.  He felt that he took too much medication already.  Dr. F. noted that the Veteran posed no risk of harm to himself or others.

On January 6, 2015, the Veteran was examined by the VA to determine the severity of the service-connected adjustment disorder.  He reported that he was depressed and irritable due, in part, to hearing difficulty.  His mood was depressed and irritable.  He was casually and appropriately dressed, and his hygiene good.  He reported that he showered or bathed daily.  He denied a loss of interest or pleasure in usual activities and stated that the only reason he was doing less was because he was not able to do the things he enjoyed because of his hearing and eyesight and difficulty walking.  He reported a loss of energy and fatigue, which he attributed to his advanced age and mobility issues.  He denied any sleep problems.  He denied homicidal or suicidal ideation.  He reported that his relationship with his wife was, generally, good but that they had conflicts over communication difficulties and her frustration with having to write things down for him to communicate.  He also denied taking any psychotropic medication.  

It was noted that the Veteran and his wife were receiving in-home services since the wife's fall in December 2014.  The Veteran reported that he managed money effectively and had an excellent credit rating.  He stated that he stopped working due to an inability to hear.  He noted that at work he had gotten along famously with everyone.  He denied that he had ever received mental health treatment or psychotropic medication.  He reported that he had four adult children and six grandchildren

The Veteran was casually and appropriately dressed.  His hygiene was good, and he was clean shaven.  His posture was within normal limits.  He ambulated with a walker, and his gait was slow and effortful.  His psychomotor activity was within normal limits. His affect was irritable and then euthymic.  Later during the examination, the Veteran laughed and made jokes.  He described his mood as depressed.  His affect was full range and was generally content-appropriate and mood-congruent.  The Veteran was able to maintain eye contact.  A good rapport was established, and the Veteran was generally cooperative. 

On further examination, the Veteran was alert and well-oriented.  His attention was not impaired during the examination, and his memory was excellent. He was lucid and coherent and not tangential or circumstantial.  His thought content was appropriate and not obsessional or delusional.  There was no evidence of anhedonia, sleep problems, attentional difficulties, obsession, compulsions, ideas of reference, hallucinations, delusions, specific fears, social fears, hypomania, mania, panic attacks, or agoraphobia.  There was no evidence of past or current suicidal or homicidal ideation.  The Veteran denied ever having thoughts that life was not worth living.  There was no evidence of impaired impulse control.  

There was no evidence of legal problems.  There was no history of substance use problems.  There was no evidence of social isolation.  The Veteran's insight and judgment were both intact.  

Following the examination, the examiner opined that the Veteran's adjustment disorder was productive of occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress; or that his symptoms were controlled by medication.  

In April 2015, the VA received affidavits from the Veteran and his wife.  In essence, they stated that they had been married for 48 years but that the Veteran was not the same happy, social, outgoing man he was when they were married.  They reported that as his hearing deteriorated, his depression had gotten worse.  They noted that he had become angry, depressed, and withdrawn and that he got easily upset.  They stated that due to the Veteran's hearing problems, they had a difficult time communicating and that it was very frustrating.  The Veteran reportedly lacked motivation and would sit around in a sad mood just watching television.  They stated that if he did not have to go out, he neglected his personal hygiene and would not change his clothes for two or three days.  The Veteran's wife noted that he would go several weeks without showering and that over the past few years, she had marked her calendars with an "S" on the days he took his showers.  When they went out in public, they noted that he got upset and sat by himself.  She stated that he saw how people ignored him because he could not hear, and that reportedly deepened his depression.  

In April 2015, the VA received a calendar from the Veteran's wife.  She noted that the Veteran showered on the following days:  January 15, February 8 and 27, and March 5, 19, and 31.  

On September 19, 2015, the Veteran was examined by VA to determine the severity of his adjustment disorder.  The examiner noted that the nature, frequency, and severity of the Veteran's psychiatric symptoms continued to meet the criteria for adjustment disorder with depressed mood and had increased in severity from the level indicated in the January 2015 VA examination.  The examiner found that the Veteran's psychiatric symptoms and diagnosed mental disorder more likely than not resulted in a mild to moderate impairment of occupational functioning.  Thus, the examiner opined that it was less likely than not that they made the Veteran unable to secure and maintain substantially gainful employment.  The examiner noted that no special work-related limitations or accommodations were indicated.  The examiner concluded that the Veteran's adjustment disorder resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The foregoing evidence shows that since service connection was established for adjustment disorder, it has been manifested, primarily by a depressed mood, irritability, diminished motivation, and a sense of withdrawal and isolation.  There has been little change in those symptoms, either by the Veteran's report or on examination.  The most recent examiner found those symptoms productive of occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress; or that the symptoms were controlled by medication.  Accordingly, the Board concludes that the evidence supports a 30 percent rating as of the effective date of service connection, March 26, 2013.  

In arriving at this decision, the Board has considered the possibility of a higher schedular rating.  A 50 percent rating contemplates reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Such deficiencies must be due to the symptoms listed for that rating level, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Other than disturbance of motivation and mood, the Veteran does not demonstrate any of the other findings with a severity, frequency, or duration so as to meet or more nearly approximate the schedular criteria for a 50 percent rating.  

Simply because the Veteran has a depressed mood, and the 50 percent level contemplates a deficiency in mood among other areas, does not mean his adjustment disorder rises to the 50 percent level.  The 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

A calendar for the months of January, February, and March 2015 submitted by the Veteran's wife shows that the Veteran showers only about twice a month.  He suggests that he does not always put on clean clothes.  However, the reports of the VA examinations show that he is clean shaven, appropriately dressed, and has good hygiene.  During a January 2015 VA examination, he reported that he took a shower or bathed daily.  In addition, he reported that he and his wife went to frequent doctor appointments and did other things together, such as shopping and dining out.  The evidence shows that they engage socially on a regular basis with family and friends.  He describes his marriage as great and his family as very close.  Moreover, he receives no psychiatric treatment or medication for adjustment disorder.  On balance, the frequency, nature, and duration of symptoms, does not meet or more nearly approximate the scheduler criteria for a 50 percent rating.  

Accordingly, the Board finds that a 30 percent rating, but not higher, is warranted since service connection for adjustment disorder became effective on March 26, 2013.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

From July 17, 2008, to November 2014, an initial 40 percent rating for a hearing loss disability, is granted.  

Entitlement to a rating in excess of 40 percent for a hearing loss disability is denied.  

From March 26, 2013, to September 18, 2015, an initial rating of 30 percent for adjustment disorder with depressed mood is granted.  

Entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood is denied.


REMAND

In June 2014, the issue of entitlement to TDIU was referred to the Director of the VA Compensation and Pension Service for consideration of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2015).  At that time, a combined rating of 40 percent was in effect for hearing loss disability, rated 30 percent and tinnitus, rated 10 percent.  

In October 2014, a vocational specialist, C. B. M.Ed., CDMS, opined that the Veteran was unemployable due solely to service-connected hearing loss disability.  

In February 2015, the RO granted service connection for adjustment disorder with depressed mood, and assigned a 10 percent rating, effective March 26, 2013.  

In April 2015, the RO raised the rating to 40 percent for hearing loss disability.  

In April 2015, Mr. B. stated that in light of the grant of service connection for a mental disability, he was further convinced that the Veteran was unemployable due solely to service-connected disabilities.  

In September 2015, the RO raised the rating for adjustment disorder from 10 percent to 30 percent, effective September 19, 2015.  

As a result of the foregoing rating actions, the Veteran now has a combined service-connected rating of 60 percent due to hearing loss disability, rated 40 percent; adjustment disorder with depressed mood, rated 30 percent; and tinnitus, rated 10 percent.  However, that rating does not meet percentage rating criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  

Because the Veteran's service-connected disabilities have changed since the Director's review in June 2014, and because there is new evidence that the Veteran may be unemployable due to those disabilities, additional development of the record is warranted prior to further appellate consideration.  

Accordingly, the case is remanded for the following action:

1.  Refer the case to the Director of the VA Compensation and Pension Service for consideration as to whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).  

2.  Then, readjudicate the claim of entitlement to TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


